{
    /_•




                                                                                            ;:::-1 I
                                                                                             J
                                                                                             ·   f_
                                                                                                 t    '
                                                                                                      ,,.,,_,
                                                                                                              en
                                                                                                              /
                                                                                                               ,.__,.,, 'l'w,
                                                                                                                        7       •




           1
                                                                                          19 JUN 26 PH 3: 3'4
           2

           3

           4                                                                        BY:

           5

           6

           7
                                                                       if
                                                                          t.:.~
           8                             UNITED STATES DISTRICTtCOURT

           9                            SOUTHERN DISTRICT OF cl~IFORNIA

          10                                   April 2018 Grand Jury                19CR2422W
          11    UNITED STATES OF AMERICA,                     Case Ne£.
                                                                       ti
          12                       Plaintiff,                 IN Dl  1I c TM ENT
                                                             - - -",·:- -
          13         v.                                       Title 8, U.S.C.,
                                                              Sec. l1324 (a) (1) (A) (ii) -
          14    CHRISTOPHER BRIAN EGBERT,                     Transportation of Certain Aliens
          15                       Defendant.
          16

          17         The grand jury charges:

          1,8                                          Counts 1-5

          19         On   or    about   June    2,   2019,    within              the     Southern                    District                of

          20    California,     defendant   CHRISTOPHER BRIAN          EGBERT,               with             the                   intent   to

          21    violate   the   immigration     laws    of   the   United               States,           knowing                      and    in

          22    reckless disregard of the fact           that the aliens below,                                    had come to,

          23    entered and remained in the United States                          in violation of law,                                      did

          24    transport and move said alien within the United States in furtherance

          25    of such violation of law:

          26    II

          27    II

          28    II


                NJH:cms(nlv) :Imperial:6125119
    A"



I
          1              Count               Name

          2                1                 Faustino Castillo-Victoriano

          3                2                 Fidel Hernandez-Garcia

          4                3                 Mario Moreno-Penafort

          5                4                 Lucas Olea-Galvez

          6                5                 Cristian Soto-Hernandez
          7   in violation of Title 8, United States Code, Section 1324(a) (1) (A) (ii).

          8         DATED: June 25, 2019.
          9

         10

         11

         12   ROBERT
              United
         13

         14

         15   By:

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28
                                                    2   '
